IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 


NO. 3-94-467-CV



UNIVERSITY OF TEXAS SYSTEM, THE UNIVERSITY OF TEXAS
HEALTH SCIENCE CENTER AT TYLER, THE UNIVERSITY
OF TEXAS MEDICAL BRANCH AT GALVESTON, AND
THE UNIVERSITY OF TEXAS M. D. ANDERSON
CANCER CENTER,

	APPELLANTS

vs.



AMERICAN HEALTH CARE ADVISORS, INC. AND WILLIAM T.
PHILLIPS d/b/a AMERICAN HEALTH ADVISORS,


	APPELLEES


 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT

NO. 91-15513, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING

 


PER CURIAM
	The parties have filed a joint motion to dismiss this appeal.  The motion is granted. 
Tex. R. App. P. 59(a)(1)(A).
	The appeal is dismissed.

Before Chief Justice Carroll, Justices Jones and Kidd; Chief Justice Carroll Not Participating
Dismissed on Joint Motion
Filed:  October 12, 1994
Do Not Publish